STATE OF MICHIGAN

                             COURT OF APPEALS



PRIORITY PATIENT TRANSPORT, LLC,                                UNPUBLISHED
                                                                May 2, 2017
              Plaintiff-Appellant,

v                                                               No. 329420
                                                                Wayne Circuit Court
FARMERS INSURANCE EXCHANGE                                      LC No. 15-008254-NF

              Defendant-Appellee.


Before: RIORDAN, P.J., and FORT HOOD and SERVITTO, JJ.

SERVITTO, J. (concurring).

       I concur in the result only.



                                                         /s/ Deborah A. Servitto




                                           -1-